United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1382
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa.
Luis Trujillo-Mendez,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 1, 2009
                                 Filed: October 6, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Luis Trujillo-Mendez appeals the sentence the district court1 imposed after he
pleaded guilty to illegal re-entry, in violation of 8 U.S.C. § 1326(a), (b). His counsel
has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the court abused its discretion in denying a downward departure
under U.S.S.G. § 5K2.0. Because the district court acknowledged its authority to
depart, and nothing in the record indicates that the refusal to do so was based upon an
unconstitutional motive, the denial of Trujillo-Mendez’s motion for a downward

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
departure is unreviewable. See United States v. Morell, 429 F.3d 1161, 1164 (8th Cir.
2005). We also conclude that Trujillo-Mendez’s sentence is not unreasonable. See
United States v. Radtke, 415 F.3d 826, 845-46 (8th Cir. 2005).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), and have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                         -2-